Citation Nr: 0632359	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for status post 
scapulothoracic fusion of the right shoulder, currently rated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from August 1960 to July 1963, 
and from September 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, that denied the veteran's request 
for an increased rating for a right shoulder disability.  

In June 2006, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing was produced and 
included in the claims folder for review.  While the case was 
in appellate status, the veteran died on September [redacted], 2006.  
The Board was notified of the veteran's passing by his 
accredited representative and a copy of the veteran's 
Certificate of Death was forwarded to the Board for inclusion 
in the veteran's claims folder.  


FINDINGS OF FACT

1.  A claim for an increased disability evaluation for a 
right shoulder disability was received in April 2002.  

2.  The veteran died on September [redacted], 2006, while his claim 
was being appealed to the Board.  


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim for an increased disability rating for a 
right shoulder disability.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in September 2006, while his 
claim was pending before the Board.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34(1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).

In Landicho, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, held that, when a claimant 
dies during the course of an appeal, the appropriate remedy 
is to vacate the Board's decision from which the appeal was 
taken.  That action ensures that the Board decision and the 
underlying RO decision will have no preclusive effect in the 
adjudication of any accrued benefits claim derived from the 
veteran's entitlements; it also nullifies any previous RO 
merits adjudications because such determinations were 
subsumed in the Board's decision.  See 38 C.F.R. § 20.1104 
(2006); Yoma v. Brown, 8 Vet. App. 298 (1995).

The veteran's appeal to the Board therefore is rendered moot 
by virtue of his death and must be dismissed for lack of 
jurisdiction.  Dismissal of the instant appeal is therefore 
required.

In reaching this determination, the Board makes no opinion as 
to the merits of the veteran's appeal or any derivative claim 
that might be brought by any survivor.


ORDER

The appeal is dismissed.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


